DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 14-19, 22-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan (US 2017/0142705) in view of Du (US 2020/0205140).
Chendamarai Kannan discloses the following features.
	Regarding claim 1, method of wireless communication (see [0031], [0081]-[0083] and fig. 8), comprising: exchanging, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detection of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the UD and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”); receiving, by the UE, a plurality of 
Regarding claims 2, transmitting the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over the sPUCCH if the DL data packet is not successfully decoded or cannot be decoded within the timeline of the sPUCCH).
	Regarding claim 6, receiving, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 7, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission 
	Regarding claim 8, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 7 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
	Regarding claim 9, an apparatus configured for wireless communication (see [0031], [0081]-[0083] and fig. 8), comprising: means for exchanging, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detection of the transmission 
Regarding claims 10, wherein the means for transmitting the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over the sPUCCH if the DL data packet is not successfully decoded or cannot be decoded within the timeline of the sPUCCH).
	Regarding claim 14, means for receiving, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission 
	Regarding claim 15, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission opportunity (see [0043]-[0046] as well as figs.. 3B-3C; the HARQ timing corresponds to the scheduled time for a special subframe located before a burst of UL subframes within transmission opportunity 310 over which the DL data is received as shown in fig. 3B), a last time within the last slot (see [0042]-[0046] as well as figs. 3A, 3C; the HARQ timing may also correspond to the scheduled time for a special subframe located at the end of the transmission opportunity 300 over which the DL data is received as shown in fig. 3A), or a next time during a next transmission opportunity (see [0042]-[0046] as well as figs. 3B-3C; the HARQ timing may also correspond to the scheduled time for a special subframe located before a burst of UL subframes of the next transmission opportunity 320 as also shown In fig. 3B).
	Regarding claim 16, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 15 above, and any other period of time, including the time during channel reservation signaling exchanged 
	Regarding claim 17, a non-transitory computer-readable medium having program code recorded thereon, the program code comprising: program code executable by a computer for causing the computer to exchange, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detection of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the UD and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”);  program code executable by a computer for causing the computer to receive, by the UE, a plurality of downlink date transmissions from the serving base station during the first transmission opportunity (see [0042], [0081] as well as fig. 3A; a plurality of Dl transmissions is received over PL subframes referred to as 302 in fig. 3A); program code executable by a computer for causing the computer to adjust, by the UE, transmission configurations within a last slot of the first transmission opportunity, wherein the transmission configurations of the last slot are different from previous transmission configuration of previous slots of the first transmission opportunity (see [0042], [0048] as well as fig, 3A; last slot is associated with the last special subframe, which is configured to have a short PUCCH, sPUCCH format, and therefore, has a different configuration as compared to the slots of the 
Regarding claims 18, transmit one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received 
	Regarding claim 22, program code executable by a computer for causing the computer to receive, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 23, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission opportunity (see [0043]-[0046] as well as figs.. 3B-3C; the HARQ timing corresponds to the scheduled time for a special subframe located before a burst of UL subframes within transmission opportunity 310 over which the DL data is received as shown in fig. 3B), a last time within the last slot (see [0042]-[0046] as well as figs. 3A, 3C; the HARQ timing may also correspond to the scheduled time for a special subframe located at the end of the transmission opportunity 300 over which the DL data is received as shown in fig. 
	Regarding claim 24, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 24 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
	Regarding claim 25, an apparatus for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to: to exchange, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detection of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the UD and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”);  to receive, by the UE, a plurality of downlink date transmissions from the serving base 
Regarding claims 26, transmit the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over the sPUCCH if the DL data packet is not successfully decoded or cannot be decoded within the timeline of the sPUCCH).
	Regarding claim 29, to receive, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 30, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 7 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
Chendamarai Kannan does not disclose the following features: regarding claim 1, 9, 17 and 25, modifying, by the UE, a subcarrier spacing of the last slot to be different from subcarrier spacings of each previous slot of the first transmission opportunity; regarding claims 3, 11, 19 and 27, re-adjusting, by the UE, a next subcarrier spacing to begin a next transmission opportunity of the serving base station.
Du discloses the following features.

Regarding claims 3, 11, 19 and 27, re-adjusting, by the UE, a next subcarrier spacing to begin a next transmission opportunity of the serving base station (see Fig. 5 and paragraph [0019], wherein the transmission control information indicating the numerology of the symbols are transmitted to the UE prior to the transmission frame is transmitted to the UE; the subcarrier spacing is therefore re-adjusted according to the indicated in the transmission frame following the previous transmission frame).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chendamarai Kannan using features, as taught by Du, in order to reduce redundant data used for padding at a MAC layer and to reduce used transmission resources (see paragraph [0008] of Du).

Claims 4-5, 12-13, 20-21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan and Du as applied to claims 1, 9, 17 and 25 above, and further in view of Shi (US 2020/0037298).
Chendamarai Kannan and DU disclose the features as shown above.
Chendamarai Kannan also discloses the following features.
Regarding claims 5, 13, 21 and 28, transmitting the acknowledgement signaling in one or more additional symbols according to the long PUCCH configuration without 
Chendamarai Kannan does not disclose the following features: regarding claims 4, 12, 20 and 28, configuring, by the UE, a PUCCH configuration to a long PUCCH configuration of the last slot, wherein the previous transmission configuration of the previous slots include a short PUCCH configuration.
Shi discloses the following features.
Regarding claims 4, 12, 20 and 28, configuring, by the UE, a PUCCH configuration to a long PUCCH configuration of the last slot, wherein the previous transmission configuration of the previous slots include a short PUCCH configuration (see Fig. 2 or Fig. 3, wherein a long PUCCH is used in the last slot (i.e. slot 1), where a previous slot includes a short PUCCH (i.e. slot 0)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chendamarai Kannan and Du using features, as taught by Shi, in order to allow independent PUCCH configuration for each carrier/cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.